Title: To James Madison from Alexander J. Dallas, 21 December 1805
From: Dallas, Alexander J.
To: Madison, James


          
            Dr. Sir.
            Phila. 21 Dec. 1805.
          
          In an accidental conversation, with the Marchioness Yrujo, yesterday, I found that the Marquis was determined, without his family, to visit Washington after Christmas. I observed to her, that I wished he would not go, while the discussion on the Spanish papers continued. She answered, that it was her wish too; but that the Marquis declared, he thought it was his duty, at least, to appear at the seat of Government.
          On this information, you will take any steps you think proper. Or, if you wish me to speak to the Marquis more explicitly, I will do it. With sincere esteem, I am, Dr. Sir, Yr. mo. obed Sert
          
            A. J. Dallas
          
        